DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
37 CFR 1.84(l) states:
“(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”

The drawings are objected to because in FIG. 2, the text in steps S112 and S122 is not clean and well-defined, to the extent of being almost unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the driving system, the power storage device, the power feeding device, and the control device of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “an area where a disaster occurs” is indefinite and not reasonably certain1 in that it is unclear how and/or by whom/what the “area” is defined relative to the disaster (e.g., if the disaster occurs in a portion of New York City, say Central Park, might the “area” be defined as e.g., New York City, New York State, the United States, the American Continents, Earth, etc.), and it is unclear what would or would not constitute a disaster (e.g., if gypsy moths infested Central Park, or if Central Park flooded, is that a disaster?  If there was a power outage or a boil water emergency in New York City, or if a seemingly bad mayor was re-elected, is that a disaster?)
In claim 1, lines 12 and 13, “sets a charge priority mode, which gives priority to charging the power storage device over driving” is indefinite and not reasonably certain from the teachings of the specification2 because it is unclear what a “charge priority mode” is or might be, and how that mode would give priority to the charging over driving, e.g., when the claim requires no driving and the specification does not explain how charging and driving might be (perhaps) mutually exclusive or hierarchical in relationship.
In claim 2, lines 3 and 4, “an evacuation is unrequired” is indefinite (e.g., evacuation for whom, unrequired by whom and/or what and according to what objective standard?)
In claim 2, lines 4 and 5, “an evacuation is required” is indefinite (e.g., evacuation for whom, required by whom and/or what and according to what objective standard?)
In claim 3, line 2, “determines whether an evacuation is required” is indefinite (e.g., evacuation of what or for whom particularly, and required according to what objective standard?)
In claim 3, lines 3 and 4, “based on disaster information and location information of the vehicle including altitude information” is indefinite both grammatically (e.g., what particularly includes the “altitude information”, the disaster information, the location information, something else, or both?) and substantively (e.g., disaster information related to what, obtained how, defined how, what vehicle location information, obtained how, defined how, etc.?)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (P.C.T., WO 2013/154093; Google machine translation attached) in view of Prakah-Asante et al. (2017/0129475).
Noguchi et al. (WO, ‘093) reveals:
per claim 1, a vehicle [e.g., FIG. 1], comprising:
a driving system [e.g., 10, 20, 35, etc.] configured to generate electric power by using a fuel and to output power for driving;
a power storage device [e.g., 30] configured to transmit electric power to and from the driving system;
a power feeding device [e.g., 32 to 34] configured to supply generated power that is generated by the driving system and/or electric power from the power storage device [e.g., paragraph [0015], “The battery 30 also acts as a capacitor for operating an electric device at home, for example, and can be used as an emergency power source in the event of a power failure”; see also paragraphs [0071], [0072], etc.], to an external device [e.g., 200] and
a control device [e.g., 60] configured to control the driving system and the power feeding device, wherein
when the vehicle is located in an area where a disaster occurs [e.g., when the home (to which the vehicle was obviously traveling and would arrive at; paragraph [0071]), destination (to which the vehicle was obviously traveling and would arrive at; paragraph [0072]), or “current location of the vehicle” (paragraph [0074]) is within the range of a power failure area; or within the occurrence area of a major disaster such as an earthquake (paragraph [0073])], the control device performs a setting of a charge priority mode [e.g., the HEV priority mode is selected by the integrated control unit 60 at S4 in FIG. 7, whereby the target charging state (SOCm) is changed to a higher value (e.g., “70 percent” at paragraph [0064]; see also FIG. 6(b)3) than the target charging state used for the EV priority mode (see FIG. 6(a))], which gives priority to charging of the power storage device over driving [e.g., paragraph [0071], “As a result, the consumption of the battery 30 can be suppressed until the person returns to his / her home. Further, for example, when the battery 30 is used as a power source for home use, the usage time of the battery 30 can be lengthened.”];
While the control device in Noguchi (WO, ‘093) automatically sets (at S4) the HEV priority mode to increase the target charging state of the battery from e.g., 60% to 70% (FIGS. 6(a) and 6(b)), and then maintains that charging state e.g., until the user arrives at his home or destination, so that the vehicle battery can be used as a power source for home use, he may not reveal that the control device (60) performs a “recommendation process to recommend” that the user sets the charge priority mode, although the examiner believes that the automatic setting is a strong recommendation e.g., that the user can ignore e.g., by turning off the vehicle, and that by not turning off the vehicle, the user acquiesces to the recommendation and (by so doing, e.g., after having purchased the vehicle) implicitly/obviously sets the HEV priority mode.
However, in the context/field of a similar hybrid vehicle that operates in both EV and HEV modes which are selected by a controller 64 in accordance with a condition outside the vehicle (e.g., such as a route or traffic condition; see e.g., 108, 112, etc. in FIG. 3), Prakah-Asante et al. (‘475) teaches e.g., at paragraphs [0045] to [0047], [0068], etc. that the controller may either automatically switch the vehicle to the selected (EV, HEV) powertrain mode or otherwise prompt the user to authorize (or confirm) the switch/change of the powertrain mode, e.g., as known equivalents.
It would have been obvious at the time the application was filed to implement or modify the Noguchi (WO, ‘093) control device for a hybrid vehicle so that, when the  home or destination to which the vehicle was traveling or current location of the vehicle was within the range of a power failure area, or within the occurrence area of a major disaster, the integrated control unit 60 would have prompted the user (driver) on a display (82), as taught by Prakah-Asante et al. (‘475), in order to authorize the switch/change of powertrain modes, as taught by Prakah-Asante et al. (‘475), to the HEV priority mode, so that the target charging state (SOCm) of the battery 30 would have been increased and then maintained, while in the HEV priority mode, e.g., until the user arrived at his home/destination, as taught by Noguchi (WO, ‘093), in order that the battery (30) would be used as an emergency power source to power an electric device at home or the destination, as a use of known equivalents for the same purpose (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Noguchi (WO, ‘093) control device for a hybrid vehicle would have rendered obvious:
per claim 1, when the vehicle is located in an area where a disaster occurs [e.g., the current location of the vehicle at paragraph [0074] in Noguchi (WO, ‘093), or the home or destination that the vehicle will arrive at], the control device performs a recommendation process [e.g., the prompting of the driver using the display 82, as taught by Prakah-Asante et al. (‘475), to authorize the mode change] to recommend that a user sets a charge priority mode [e.g., the HEV priority mode in Noguchi et al. (WO, ‘093)], which gives priority to charging of the power storage device over driving [e.g., by increasing the target charging state of the battery 30 from e.g., 60% to 70%, as exemplified in Noguchi (WO, ‘093), so that the increased charge of the battery 30 will be available e.g., for operating a device at home];
per claim 2, depending from claim 1, wherein in a case where the vehicle is located in the area where the disaster occurs, the control device performs the recommendation process when an evacuation is unrequired [e.g., obviously, the power failure in Noguchi (WO, ‘093) would not have required an evacuation] but does not perform the recommendation process when an evacuation is required [e.g., for example, when the vehicle in Noguchi (WO, ‘093) was obviously not being used when an evacuation was required, or when it obviously switched modes without asking for authorization by the user/driver, as a fully equivalent process];
per claim 4, depending from claim 1, wherein the recommendation process performed by the control device displays a message to recommend that the user sets the charge priority mode, on a display unit [e.g., the prompt displayed as taught by Prakah-Asante et al. (‘475) on the display 90 of Noguchi (WO, ‘093) for notifying the vehicle occupants of information];
per claim 5, depending from claim 2, wherein the recommendation process performed by the control device displays a message to recommend that the user sets the charge priority mode, on a display unit [e.g., the prompt displayed as taught by Prakah-Asante et al. (‘475) on the display 90 of Noguchi (WO, ‘093) for notifying the vehicle occupants of information];
Claims 3 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (P.C.T., WO 2013/154093; Google machine translation attached) in view of Prakah-Asante et al. (2017/0129475) as applied to claim 2 above, and further in view of Shimomura (Japan, 2015-160540; EPO machine translation attached).
Noguchi (WO, ‘093) as implemented or modified in view of Prakah-Asante et al. (‘475) has been described above.
The implemented or modified Noguchi (WO, ‘093) control device for a hybrid vehicle may not reveal use of the altitude e.g., of the vehicle location, as claimed.
However, in the context/field of a notification device for vehicle passengers that visually notifies the passengers about safety and risk of a travel position based on the positional information of the vehicle and emergency information related to a disaster, Shimomura (Japan, ‘540) teaches for example at paragraph [0082] that a vehicle interior light 2 emits light in accordance with the altitude at the position of the vehicle C and the height of the tsunami, so that passengers can recognize the safety or risk of the travel position of the vehicle, and obviously decide that an evacuation is required when the height of the tsunami is greater than the altitude of the vehicle position.
It would have been obvious at the time the application was filed to implement or modify the Noguchi (WO, ‘093) control device for a hybrid vehicle so that the vehicle included an interior light, as taught by Shimomura (JP, ‘540), and when the integrated control unit 60 (obviously) determined that the altitude at the position of the vehicle was less that the height of a tsunami included in the emergency information related to the disaster, the interior light would have emitted light, as taught by Shimomura (JP, ‘540), e.g., as an indication that the control unit 60 obviously determined that an evacuation was possibly required, so the vehicle passengers could recognize the risk of the travel position of the vehicle, and obviously decide that an evacuation was required, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Noguchi (WO, ‘093) control device for a hybrid vehicle would have rendered obvious:
per claim 3, depending from claim 2, wherein the control device determines whether an evacuation is required or unrequired [e.g., one or the other, in the manner taught by Shimomura (JP, ‘540), based on the altitude at the position of the vehicle was less that the height of a tsunami included in the emergency information related to the disaster], based on disaster information and location information of the vehicle including altitude information [e.g., as in the sixth embodiment of Shimomura (JP, ‘540), for example, as shown in FIG. 4];
per claim 6, depending from claim 3, wherein the recommendation process performed by the control device displays a message to recommend that the user sets the charge priority mode, on a display unit [e.g., the prompt displayed as taught by Prakah-Asante et al. (‘475) on the display 90 of Noguchi (WO, ‘093) for notifying the vehicle occupants of information].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Aoki et al. (2016/0031430) allows fast charging of a hybrid vehicle when a disaster has been determined to occur based on received disaster information and the fast charging for SOC recovery is requested by a user operation of a switch (FIG. 7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 The examiner understands that an apparent “special definition” is provided at paragraph [0008] of the published specification (“The expression of “giving priority to charging of the power storage device over driving” herein means that priority is given to using a fuel (energy) to increase the state of charge of the power storage device over using the fuel to extend the drivable distance. More specifically, the driving system is controlled to provide the higher state of charge of the power storage device in the state of setting the charge priority mode than the state of charge provided in the state of not setting the charge priority mode. When the user sets the charge priority mode as a result of such control, the power storage device is quickly charged with electric power generated by the driving system and ensures a sufficient amount of electric power that is to be supplied to the external device. As a result, this configuration enables the vehicle to be sufficiently used as a power source for supplying the electric power to the external device.”)  However, this definition itself is indefinite, e.g., in that applicant does not claim extending the drivable distance might possibly be extended, or what extending the drivable distance might possibly mean.
        3 The examiner notes that FIG. “6(b)” is the lower/second relationship in FIG. 6 of Noguchi (WO, ‘093), labeled as the second relationship “(a)” by typographical error.